UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6093


LAWRENCE LEO HAWKINS, JR.,

                Plaintiff - Appellant,

           v.

UNKNOWN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00027-RBS-DEM)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Remanded by unpublished per curiam opinion.


Lawrence Leo Hawkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence      Leo   Hawkins,     Jr.,    seeks    to    appeal    the

district    court’s    order    dismissing    his    action   for   failure    to

comply with its order to particularize his claims.                    We remand

for consideration of whether reopening of the appeal period is

merited.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  When the United

States or its officer or agency is a party, and unless the

district court extends or reopens the appeal period, the notice

of appeal must be filed no more than sixty days after the entry

of the district court’s final judgment or order.                   Fed. R. App.

P. 4(a)(1)(B).      “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”              Bowles v. Russell,

551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on   July   31,   2013.     Hawkins   filed    his    notice   of    appeal    on

December 10, 2013. 1      Regardless of which appellate period applies




      1
Houston v. Lack, 487 U.S. 266, 270 (1988).



                                      2
to this appeal, 2 Hawkins’ notice of appeal is clearly untimely.

However, under Fed. R. App. P. 4(a)(6), the district court may

reopen the time to file an appeal if:                 (1) the moving party did

not receive notice of entry of judgment within twenty-one days

after entry; (2) the motion is filed within 180 days of entry of

judgment or within fourteen days of receiving notice from the

court,       whichever    is   earlier;       and    (3)    no    party     would   be

prejudiced.

               In his notice of appeal, Hawkins stated that he did

not receive notice of the district court’s order dismissing his

action, and he suggests he has had difficulty receiving his mail

while       incarcerated.      Moreover,       the   district       court’s    docket

indicates that the district court’s dismissal order was returned

to the district court as undeliverable.                    Accordingly, we remand

for   the     limited    purpose   of   permitting     the       district   court   to

determine whether Hawkins’ notice of appeal should be construed

as a motion to reopen the appeal period, and if so, whether

reopening is merited.          The record, as supplemented, will then be

returned to this court for further consideration.



                                                                              REMANDED


        2
       It is unclear whether the United States or its officer or
agency is a party to Hawkins’ action.



                                          3